Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  the HR in HR-reference unit needs to be spelled out in its first recitation as heart rate before it is abbreviated.  Appropriate correction is required.

Election/Restrictions
 	It is noted that claims 7-14 have been reinstated and the restriction election was withdrawn in the previous action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a body data module,” “a patient heart rate module,” “a seizure detection module” and “at least one additional module” in claim 7, “a patient data unit,” “a patient activity unit” and “a patient HR-reference unit” in claim 8 and “a threshold modification module” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any specific structure associated with the module or units and the drawings only show them as components in a simplified diagram. The modules or units could just be software with no actual physical structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the percentage change” is referring to. Is this the same as the “a change in the heart rate” recited in claim 15?
Claim 17 recites the limitation "the percentage change" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claim(s) 1-7, 9-12 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Colborn US 2012/0277605.
 	Regarding claim 1, 7 and 15, Colborn discloses a non-transitory computer readable program storage unit encoded with instructions that, when executed by a medical device, perform a method for detecting an epileptic seizure, comprising: 
 	receiving a heart rate of a patient; 
 	determining via one or more processors a change in the heart rate ([¶28,31]);
 	 in response to determining a change in the heart rate, calculating via the one or more processors a percentage change of the heart rate in reference to at least one of the patient's maximal heart rate, a reserve heart rate, an activity heart rate, or a resting heart rate ([¶51,66]); 
 	detecting via the one or more processors the epileptic seizure if the percentage change in the heart rate reaches a threshold value ([¶34] the detection unit 40 compares the change to a threshold that may be a percentage); and 
 	in response to the detection of the epileptic seizure taking a responsive action selected from one of. issuing a warning; delivering a therapy; determining a seizure severity; and logging one of a date and a time of occurrence of the epileptic seizure, an epileptic seizure severity, a type of therapy delivered, and a delivered therapy effect ([¶34,38-39] in response to determining a seizure the device logs the event and generates a warming or initiates a stimulus).
 	
Regarding claims 2 and 17, Colborn discloses the change is expressed as a percentile value change ([¶51]).

Regarding claims 3, 9 and 18, Colburn discloses the resting heart rate is selected from at least one of a non-REM sleep heart rate (RSRsnrem), a REM sleep heart rate (RSRsrem), an immediately upon awakening in a recumbent position resting heart rate, an immediately upon awakening in a sitting position resting heart rate, an immediately upon awakening standing still resting heart rate, a sometime after awakening standing still resting heart rate, a sometime after awakening in a recumbent position resting heart rate, a sometime after awakening in a sitting position resting heart rate, a resting heart rate after having completed a physical activity, a resting heart rate awake (RSRw), or a resting heart rate asleep (RSRs) ([¶32,55,66,70-71] the device uses the resting heart rate which is defined as the heart rate while completely at rest which would be considered a resting heart rate awake or asleep or sometime after awaking in a recumbent position).

Regarding claims 4, 10 and 19, Colborn discloses wherein the reserve heart rate is one of a first difference between the patient's maximal heart rate and the resting heart rate, or a second difference between the maximal heart rate and the activity heart rate ([¶51] Colburn’s trigger is based on the difference of the maximal heart rate and a first heart rate).

Regarding claims 5, 11 and 20, Colborn discloses the method further comprises selecting at least one of the maximal heart rate, the reserve heart rate, the activity heart rate, or the resting heart rate based on at least one of an instantaneous heart rate value, a time of day, a state of the patient, a patient health status, a patient fitness level, at least one environmental condition, or at 

Regarding claim 6, 12 and 21, Colborn discloses the method further comprises modifying the threshold value for epileptic seizure detection based on at least one of a time of day, a state of the patient, a patient health status, a patient fitness level, at least one environmental condition, a patient emotional status, or at least one medication prescribed to the patient ([¶46-52] the dynamic threshold is adjusted based on activity level and background heart rate).

Regarding claim 16, Colborn discloses the seizure is an epileptic seizure or a non-epileptic seizure ([¶19,40]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colborn US 2012/0277605 and Osorio US 2011/0251468.
Regarding claim 8,  Colburn discloses the device wherein the patient heart rate module comprises: a patient activity unit to provide data relating to a patient's activity level; and a patient HR-reference unit to provide at least one of the maximal heart rate (MHR), the resting heart rate (RHR), the reserve heart rate (RvHR), the activity heart rate (AHR), or the reserve activity heart 
Colburn does not specifically disclose a patient data unit to provide at least one of patient body data selected from a group consisting of a patient's age, a body weight, a body mass index, a health condition, a fitness level, medication regimens, an autonomic data, a neurological data, an endocrine data, a metabolic data, and a tissue stress marker data. Osorio teaches a similar seizure detection system that has a data unit that provides autonomic data ([¶120]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Colburn with the patient data unit of Osorio in order to determine the patient’s responsiveness or attention ([¶88]).
Regarding claim 13, Colburn does not disclose the device further comprising at least one sensor configured to collect body data relating to one or more of a patient's autonomic data, a neurological data, an endocrine data, a metabolic data, and a tissue stress marker data. Osorio teaches a similar seizure detection system that has a data unit that provides autonomic data ([¶120]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Colburn with the patient data unit of Osorio in order to determine the patient’s responsiveness or attention ([¶88]).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colborn US 2012/0277605 and Guillory et al US 2008/0091089.
Regarding claim 14, Colburn does not disclose the medical device wherein the patient heart rate module further comprises an environmental unit to provide data relating to at least one of a temperature, a humidity, an altitude, a luminance, an ambient loudness, or an electro-.

Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive.  It is noted that Applicant believes 7-14 are withdrawn but 7-14, as noted in the Office Action Summary of the last action, are under examination. The requirement for restriction has been withdrawn.
Regarding Applicant’s arguments that Colborn does not disclose calculating a percentage change of the heart rate in reference to the maximal heart rate activity heart rate or activity heart rate, Examiner respectfully disagrees. Colborn discloses the trigger factor may be a percentage of a difference between a maximum and a first activity rate. This trigger is “in reference” to the maximal and activity heart rate. Applicant seems to argue that the trigger must be the maximal rate but this is not what the claim language recites. The claim only requires the trigger be in reference to the maximal heart rate and since Colborn uses a trigger based on a maximal heart rate it reads on the claim language. Additionally, it appears based on the Applicant’s own definition of the reserve heart rate that Colborn’s trigger is set to the reserve heart rate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giftakis US 2010/0121215 also teaches a seizure detection algorithm based on heart rate changes.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791              

                                                                                                                                                                                          /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793